Per Curiam.
The defendant, while represented by counsel, pled guilty to the reduced charge of assault with intent to rob while being armed, MCLA § 750.89 (Stat Ann 1962 Rev § 28.284), and was sentenced to a term of 25 to 35 years in prison.
On appeal the defendant argues that she should be granted a new trial because her plea was invalid under GCR 1963, 785.3. She alleges it was involuntary for the reasons that she feared the use of an illegally obtained confession and that there existed a promise of reduction in the charge.
A plea is voluntary if it is knowingly and understandingly made with the benefit of counsel even though an illegally obtained confession existed. People v. Temple (1970), 23 Mich App 651. A fulfilled promise of leniency is not a basis for holding a guilty plea involuntary. The record shows that the plea was freely, understandingly and voluntarily made and complied with GCR 1963, 785.3.
Affirmed.